Exhibit 99.1 1 OTCBB: ASPU May 20, 2013 Aspen Group, Inc. 1 2 Safe Harbor Statement 2 Certain statements in this presentation and responses to various questions include forward-looking statements including statements regarding our strategic plans for 2013 and 2013 through 2015 projections.The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect,” “liquidity” and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward- looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. Important factors that could cause actual results to differ from those in the forward-looking statements include competition, ineffective media and/or marketing, failure to maintain growth in degree seeking students, the failure of prospective students to react favorably to our new Monthly Payment Plan, and failure to generate sufficient revenue.Further information on our risk factors is contained in our filings with the SEC, including the Prospectus dated May 6, 2013.Any forward-looking statement made by us herein speaks only as of the date on which it is made.Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them.We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by law. Regulation G - Non-GAAP Financial Measures This presentation includes a discussion of Adjusted EBITDA which is a non-GAAP financial measure. A reconciliation to the most directly comparable GAAP financial measure is provided at the end of this presentation.The Company uses this financial measure which is not calculated and presented in accordance with U.S. generally accepted accounting principles in evaluating its financial and operational decision making and as a means to evaluate period-to period comparison. The Company presents this non-GAAP financial measure because it believes it to be an important supplemental measure of performance that is commonly used by securities analysts, investors and other interested parties in the evaluation of companies in our industry. Aspen Group defines Adjusted EBITDA as earnings (or loss) from continuing operations before preferred dividends, interest expense, income taxes, collateral valuation adjustment, bad debt expense, depreciation and amortization, and amortization of stock-based compensation. Aspen Group excludes the changes from collateral valuation adjustment, bad debt expense and stock based compensation because they are non-cash in nature. This Non-GAAP financial measure should not be considered as an alternative to net income, operating income, cash flow from operating activities, as a measure of liquidity or any other financial measure. It may not be indicative of the historical operating results of the Company nor is it intended to be predictive of potential future results. Investors should not consider this non-
